Citation Nr: 1138664	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-09 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  He served in the Republic of Vietnam from September 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and denied service connection for paranoid schizophrenia (claimed as depression and anxiety).  In June 2007, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in April 2008.

To establish jurisdiction over the issue of entitlement to service connection for PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and paranoid schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for PTSD most recently in July 2003 on the basis that there was no evidence verifying an in-service stressor; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not properly appeal this decision.

2.  Evidence submitted subsequent to the RO's July 2003 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's July 2003 decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for PTSD, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for PTSD.  He filed his original claim of entitlement to service connection for PTSD in June 1985.  An October 1985 rating decision denied the claim, finding that there was no evidence showing that the Veteran had a psychiatric disability.  The Veteran did not appeal this decision.  At the time of this denial, statements from the Veteran and service treatment records were considered.  

The Veteran then filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD in July 2002.  A July 2003 rating decision again denied the Veteran's claim for service connection for PTSD, finding that there was no verified in-service stressor or combat experience.  Although the Veteran submitted a general "Notice of Disagreement" in December 2003, he did not specify a determination with which he disagreed and it was not accepted as a proper NOD by the RO.  The Veteran did not appeal that determination or submit an acceptable NOD.  At the time of the July 2003 denial, statements from the Veteran and his siblings, service treatment and personnel records, VA treatment records, and an April 2003 response from the Center for Unit Records Research (CURR), stating that there was not sufficient information to verify the Veteran's claimed stressors, were considered.  The July 2003 RO decision is the last final denial of this claim.

The new evidence submitted since the July 2003 denial consists of additional statements from the Veteran and VA treatment records.

Significantly, statements from the Veteran and VA treatment records indicate that the Veteran was exposed to incoming fire during his service in Vietnam and that this resulted in a fear of hostile military action.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that the Veteran's statements to VA and his treating professionals regarding his fear of hostile military action satisfy the low threshold requirement for new and material evidence.  As such, the claim is reopened.


ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for PTSD, to this extent only, the appeal is granted.


REMAND

The Board notes that the issues certified to the Board were whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD and entitlement to service connection for paranoid schizophrenia.  Although not expressly claimed by the Veteran, the Board is combining the issues on appeal and expanding them to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.)  Accordingly, the issues have been recharacterized above.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or paranoid schizophrenia.

The Veteran alleges that he experiences PTSD as a result of his active duty service in Vietnam.  He alleged in-service stressors including being exposed to incoming mortar fire and guerilla attacks and witnessing injured fellow service members.  He indicated that these experiences caused him intense fear.  See VA treatment record, May 2002; Stressor statement, October 2002.  The RO determined that these stressors were not verifiable.  See CURR response, April 2003.

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2010).

As referenced above, the Veteran's claimed stressors involve fear of hostile military activity.  Additionally, VA treatment records show he has been diagnosed with PTSD.  However, at this time, there is no evidence to clearly link PTSD to the claimed stressors and no VA psychiatrist, psychologist, or contract equivalent has confirmed that the claimed stressors are adequate to support the PTSD diagnosis.  Accordingly, under the new regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a VA examination is necessary to decide the claim.

Additionally, the Board notes that the Veteran reported a history of frequent or terrifying nightmares and bedwetting on his April 1970 induction Report of Medical History.  As these symptoms may be psychiatric in nature, the examiner should also provide an opinion on whether the Veteran had a preexisting psychiatric disorder and, if so, whether it was aggravated by his military service.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or paranoid schizophrenia, must be remanded for a VA examination.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records for the Veteran from the North Little Rock VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner (VA psychiatrist or psychologist or contract equivalent) to determine the nature and etiology of his PTSD, as well as any other acquired psychiatric disorder.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran's current PTSD or other acquired psychiatric disorder was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  Specifically, the examiner should state whether or not the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity.  The examiner should then determine whether this is adequate to support a diagnosis of PTSD.

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

The examiner should also comment on the Veteran's reported history of frequent or terrifying nightmares and bedwetting on his April 1970 induction Report of Medical History form.  The examiner should state whether this constitutes clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service.  If the examiner determines that the Veteran's psychiatric disorder preexisted military service, s/he must also indicate whether it is clear and unmistakable that the psychiatric disability did not increase in severity during service beyond the natural progress of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or paranoid schizophrenia, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


